Title: To Alexander Hamilton from James McHenry, 6 January 1800
From: McHenry, James
To: Hamilton, Alexander


War Department, January 6th. 1800.
Sir
I have the honor to request that you would be pleased to transmit me a return of all the Troops in the Service of the United States specifying the several regiments to which they belong. As this return is to accompany a report which I am making out to submit to the President I beg that the return may be furnished with as little delay as possible.
I have the honor to be   with great respect   Sir   Your obed servant

James McHenry
Major General A. Hamilton
